Citation Nr: 0919182	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with herniated nucleus 
pulposus of the thoracic spine (low back disability).

2.  Entitlement to service connection for a bilateral foot 
disability, to include as secondary to service-connected low 
back disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1971 to 
October 1975 and from November 1977 to July 1997.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in February 2009 to the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO) for a 
travel board hearing.  According to a March 2009 VA Form 21-
4138, Statement in Support of Claim, the Veteran was 
withdrawing his request for a personal hearing.  See 
38 C.F.R. § 20.702(e) (2008).

A February 2007 rating decision denied service connection for 
a bilateral foot disability, and the Veteran was notified of 
this action in later in February 2007.  A notice of 
disagreement to this issue was received by VA in March 2007.  
Although a Statement of the Case on this issue was sent to 
the Veteran in September 2007, a timely substantive appeal 
was not received.

While it has been held that the formality of perfecting an 
appeal to the Board is part of a "clear and unambiguous 
statutory and regulatory scheme which requires the filing of 
both a notice of disagreement and a formal appeal," Roy v. 
Brown, 5 Vet. App. 554, 556 (1993), it has also been held 
that dismissal of an appeal for failure to file a substantive 
appeal is discretionary on the Board's part, as unlike the 
notice of disagreement, the filing of a substantive appeal is 
not jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 
(2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24 (1996);  Rowell v. Principi, 4 Vet. 
App. 9 (1993).  Certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue.  38 C.F.R. § 19.35.  Consequently, 
the service connection issue listed on the title page is 
considered part of the Veteran's appeal.
The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes that a statement was received by VA from the 
Veteran in April 2009, along with a CD/MRI, in which the 
Veteran noted that he was submitting the CD/MRI of his back 
and that this had not been seen by the RO.  Although there 
are MRI reports on file, it is unclear whether an 
interpretive report of the CD/MRI submitted by the Veteran is 
currently on file.  While there is a January 2009 date on the 
CD/MRI, it is unclear if this is the date that the MRI was 
taken.  Consequently, it appears that medical evidence has 
been added to the claims files after the most recent 
Supplemental Statement of the Case, which was in June 2008, 
without a clear waiver of RO review.  See 38 C.F.R. § 20.1304 
(2008).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO 
for the following actions:  

1.  The AMC/RO should take appropriate 
action to contact the Veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional medical 
records since the most recent evidence in 
March 2008 pertinent to any of the claims 
currently on appeal.  After obtaining any 
necessary authorization from the Veteran 
for the release of his private medical 
records, the AMC/RO should obtain and 
associate with the file all records that 
are not currently on file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it should inform the Veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

2.  After all indicated development has 
been completed, to include any current 
examination deemed warranted, the AMC/RO 
should adjudicate the claims of 
entitlement to service connection for 
bilateral foot disability, to include on 
a secondary basis, entitlement to an 
evaluation in excess of 10 percent for 
service-connected low back disability, 
and entitlement to TDIU.  The AMC/RO 
should take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent current law and regulations.  
The Veteran and his representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

